 

Exhibit 10.1

 

FRANCESCA’S COLLECTIONS, INC.

 

August 14, 2015

 

Re: Transition Agreement

 

Dear Sei Jin:

 

This letter agreement (this “Agreement”) hereby amends and restates in its
entirety that certain letter agreement entered into by and between you and
Francesca’s Collections, Inc., a Texas corporation (the “Company”), dated as of
December 28, 2012 (the “Prior Letter Agreement”). In accordance with your
request to depart the Company for personal reasons, and subject to the terms and
conditions of this Agreement, the Company desires to provide for your transition
from employment with the Company. In consideration of the mutual covenants
undertaken and releases contained in this Agreement, you and the Company
acknowledge and agree as follows:

 

1.          Transition.

 

(a)          Cooperation. You represent and agree that you shall continue to
serve as the Company’s Chief Merchandising Officer, reporting to the Company’s
Chief Executive Officer through November 20, 2015 (the “Separation Date”). Until
the Separation Date, you agree to (i) devote substantially all of your business
time, energy and skill to the performance of your duties for the Company,
(ii) perform such duties in a faithful, effective and efficient manner,
(iii) hold no other employment and (iv) cooperate fully with the Company with
respect to transitioning your duties, including finalizing the business plan for
the remainder of 2015 and implementing a plan for spring of 2016.

 

(b)          Compensation. Until the Separation Date, you will continue to be
paid your current salary and benefits in accordance with the Company’s regular
payroll practices.

 

(c)          Stock Options, Equity or Equity-Based Awards. All unvested equity
awards granted to you by the Company outstanding on the Separation Date will be
forfeited on that date and, in the case of unvested shares, will be transferred
back to the Company without payment on that date. In consideration for the
releases and covenants by you in this Agreement and provided that you fulfill
your obligations to the Company set forth in Section 1(a) through the Separation
Date, you will be granted an award of 12,000 restricted shares of the Company’s
common stock in accordance with the Francesca’s Holdings Corporation 2015 Equity
Incentive Plan Restricted Stock Award Agreement of even date herewith, attached
hereto as Exhibit A, such grant to be effective on or about the Separation Date
and subject to approval of the Compensation Committee of the Company’s Board of
Directors. You agree that if you breach this Agreement, including, but not
limited to, Sections 1(a), 1(e), and 4, such restricted shares, to the extent
then outstanding and unvested, will be forfeited and transferred back to the
Company without payment.

 

 1 

 

  

(d)          Benefits upon Separation. On or within 30 days following your
Separation Date, the Company will pay you your accrued and unused vacation (if
any), and you will be entitled to any benefits that are due to you under the
Company’s 401(k) plan in accordance with the terms of that plan. As of the
Separation Date, your participation in all other Company benefit plans,
including the Company’s group health and dental insurance plans, shall cease.
You will receive a notice regarding the terms of continuation of coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”). You will
be eligible to participate in COBRA for a period of up to eighteen (18) months.
If you choose to participate in COBRA, you will be responsible for all COBRA
payment premiums.

 

(e)          Consulting Agreement. You agree that from November 21, 2015 through
November 20, 2016 (the “Consulting Term”), at the Company’s request, you will
perform up to twenty (20) hours of consulting services per month for the Company
via telephone and electronic mail, with respect to merchandising matters and
other matters within your expertise, services in connection with transition and
continuity and such other matters as you and the Company may agree upon (the
“Consulting Services”). You agree that you will perform the Consulting Services
in a diligent, effective and good faith manner, to the best of your abilities.
The Company will pay you for the Consulting Services Three Hundred Ninety-Six
Thousand Three Hundred Dollars and No Cents ($396,300.00) in equal monthly
installments of Thirty-Three Thousand Twenty-Five Dollars and No Cents
($33,025.00) during the Consulting Term (the “Consulting Payments”).
Notwithstanding the foregoing, if you breach any obligation under Section 4
below, from and after the date of such breach and not in any way in limitation
of any right or remedy otherwise available to the Company, the Consulting
Agreement provided for in this Section 1(e) will terminate immediately and the
Company will no longer be obligated to pay any remaining Consulting Payments.
During the Consulting Term, you shall operate and have the status of an
independent contractor and be classified by the Company as such for all
purposes, and you shall not act as or be an agent or employee of the Company.
You acknowledge and agree that you will have no authority during the Consulting
Term to enter into contracts that bind the Company or create obligations on the
part of the Company. All of your activities in connection with the Consulting
Services will be at your own risk and liability, and you shall not be entitled
to workers’ compensation or other insurance protection or benefits provided by
the Company or any of its affiliates. You shall be responsible for the payment
of all insurance, fees, licenses, costs, equipment, and expenses associated with
the Consulting Services, in addition to all taxes associated with the Consulting
Services and the Consulting Payments and you agree to indemnify, defend and hold
the Company harmless therefrom. During the Consulting Term, you shall not be
entitled to and hereby waive any right to receive benefits or payments that are
made available to employees of the Company or any of its affiliates. Nothing in
this Agreement shall be interpreted or construed as creating or establishing an
employment relationship between you and the Company at any time after the
Separation Date.

 

 2 

 

  

2.          Limitation on Benefits. Notwithstanding anything contained in this
Agreement to the contrary, to the extent that any payment, benefit or
distribution of any type to you or for your benefit by the Company or any of its
affiliates, whether paid or payable, provided or to be provided, or distributed
or distributable pursuant to the terms of this Agreement or otherwise
(collectively, the “Total Payments”) would be subject to the excise tax imposed
under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), then the Total Payments shall be reduced (but not below zero) so that
the maximum amount of the Total Payments (after reduction) shall be one dollar
($1.00) less than the amount that would cause the Total Payments to be subject
to the excise tax imposed by Section 4999 of the Code. Unless you shall have
given prior written notice to the Company to effectuate a reduction in the Total
Payments if such a reduction is required, any such notice consistent with the
requirements of Section 409A of the Code to avoid the imputation of any tax,
penalty or interest thereunder, the Company shall reduce or eliminate the Total
Payments by first reducing or eliminating those payments or benefits which are
not payable in cash and then by reducing or eliminating cash payments, in each
case in reverse order beginning with payments or benefits which are to be paid
latest in time. The preceding provisions of this Section 2 shall take precedence
over the provisions of any other plan, arrangement or agreement governing your
rights and entitlements to any benefits or compensation.

 

3.          Section 409A. It is intended that any amounts payable under this
Agreement and the Company’s and your exercise of authority or discretion
hereunder shall comply with and avoid the imputation of any tax, penalty or
interest under Section 409A of the Code. This Agreement shall be construed and
interpreted consistent with that intent.

 

4.          Protective Covenants.

 

(a)          Confidential Information and Company Property.

 

(i)          You shall not disclose or use at any time, either before or after
the Separation Date, any Trade Secrets and Confidential Information (as defined
below) of which you become aware, whether or not such information is developed
by you, except to the extent that such disclosure or use is directly related to
and required by your performance in good faith of duties for the Company. You
will take all appropriate steps to safeguard Trade Secrets and Confidential
Information in your possession and to protect it against disclosure, misuse,
espionage, loss and theft. You shall deliver to the Company on or before the
Separation Date, or at any time the Company may request, all memoranda, notes,
plans, records, reports, computer tapes and software and other documents and
data (and copies thereof) relating to the Trade Secrets and Confidential
Information or the Work Product (as defined below) of the business of the
Company or any of its affiliates, and computers, printers, telephones, and any
other electronic devices that are owned or leased by the Company in connection
with the conduct of the business of the Company, which you may then possess or
have under your control.

 

 3 

 

  

(ii)         For purposes of this Agreement, “Trade Secrets and Confidential
Information” means information that is not generally known to the public and
that is used, developed or obtained by the Company in connection with its
business, including, but not limited to, information, observations and data
obtained by you while employed by the Company or any predecessors thereof
concerning (i) the business or affairs of the Company (or such predecessors),
(ii) products or services, (iii) fees, costs and pricing structures,
(iv) designs, (v) analyses, (vi) drawings, photographs and reports,
(vii) computer software, including operating systems, applications and program
listings, (viii) flow charts, manuals and documentation, (ix) data bases,
(x) accounting and business methods, (xi) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (xii) vendors, customers and clients and vendor, customer
or client lists, (xiii) other copyrightable works, (xiv) all production methods,
processes, technology and trade secrets, and (xv) all similar and related
information in whatever form. Trade Secrets and Confidential Information will
not include any information that has been published (other than a disclosure by
you in breach of this Agreement) in a form generally available to the public
prior to the date you propose to disclose or use such information. Trade Secrets
and Confidential Information will not be deemed to have been published merely
because individual portions of the information have been separately published,
but only if all material features comprising such information have been
published in combination.

 

(iii)        For purposes of this Agreement, “Work Product” means all
inventions, innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable, copyrightable, registerable as a trademark, reduced
to writing, or otherwise) that relates to the Company’s or any of its
affiliates’ actual or anticipated business, research and development or existing
or future products or services and that are conceived, developed or made by you
(whether or not during usual business hours, whether or not by the use of the
facilities of the Company or any of its affiliates, and whether or not alone or
in conjunction with any other person) while employed by the Company (including
those conceived, developed or made prior to the Effective Date of this Agreement
(as defined below)) together with all patent applications, letters patent,
trademark, trade name and service mark applications or registrations, copyrights
and reissues thereof that may be granted for or upon any of the foregoing. All
Work Product that you may have discovered, invented or originated during your
employment by the Company or any of its affiliates prior to the date hereof,
that you may discover, invent or originate during your employment or at any time
following your separation from employment with the Company, shall be the
exclusive property of the Company and its affiliates, as applicable, and you
hereby assign all of your right, title and interest in and to such Work Product
to the Company or its applicable affiliate, including all intellectual property
rights therein. You shall promptly disclose all Work Product to the Company,
shall execute at the request of the Company any assignments or other documents
the Company may deem necessary to protect or perfect its (or any of its
affiliates’, as applicable) rights therein, and shall assist the Company, at the
Company’s expense, in obtaining, defending and enforcing the Company’s (or any
of its affiliates’, as applicable) rights therein. You hereby appoint the
Company as your attorney-in-fact to execute on your behalf any assignments or
other documents deemed necessary by the Company to protect or perfect the
Company, the Company’s (and any of its affiliates’, as applicable) rights to any
Work Product.

 

 4 

 

  

(b)          Restriction on Competition. During your employment with the Company
and twelve (12) months following the Separation Date (the “Restricted Period”),
you shall not directly or indirectly, individually or on behalf of any other
person or entity, manage, participate in, work for, consult with, render
services for or take an interest in (as an owner, stockholder, partner or
lender) any Competitor. For purposes of this Agreement, “Competitor” means a
Person anywhere in North America (the “Restricted Area”) that at any time during
the period of time during which you are employed by the Company, or any time
during the Restricted Period engages in the business of operating retail stores
and/or websites for the sale of women’s apparel, jewelry, accessories, gifts,
greeting cards, picture frames and related items or any other business that the
Company is engaged in, or reasonably anticipates becoming engaged in. The
parties hereto agree that the Company intends to engage in business throughout
the Restricted Area, even if it does not currently do so, and therefore its
scope is reasonable. Nothing herein shall prohibit you from being a passive
owner of not more than 2% of the outstanding stock of any class of a corporation
that is publicly traded, so long as you have no active participation in the
business of such corporation. The term “Person” as used in this Agreement shall
be construed broadly and shall include, without limitation, an individual, a
partnership, a limited liability company, a corporation, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization and a
governmental entity or any department, agency or political subdivision thereof.

 

(c)          Non-Solicitation of Employees and Consultants. During your
employment with the Company and during the Restricted Period, you will not, and
should be enjoined (if necessary) from being able to directly or indirectly
through any other Person: (i) induce or attempt to induce any employee or
independent contractor of the Company or any affiliate of the Company to leave
the employ or service, as applicable, of the Company or such affiliate, or in
any way interfere with the relationship between the Company or any such
affiliate, on the one hand, and any employee or independent contractor thereof,
on the other hand, or (ii) hire any person who was an employee of the Company or
any affiliate of the Company until twelve (12) months after such individual’s
employment relationship with the Company or such affiliate has been terminated.

 

(d)          Non-Solicitation of Customers and Vendors. During your employment
with the Company and during the Restricted Period, you will not, and should be
enjoined (if necessary) from being able to directly or indirectly through any
other Person: (i) influence or attempt to influence customers, vendors,
suppliers, licensors, lessors, joint venturers, associates, consultants, agents,
or partners of the Company or any affiliate of the Company to divert their
business away from the Company or such affiliate; and (ii) interfere with,
disrupt or attempt to disrupt the business relationships, contractual or
otherwise, between the Company or any affiliate of the Company, on the one hand,
and any of its or their customers, suppliers, vendors, lessors, licensors, joint
venturers, associates, officers, employees, consultants, managers, partners,
members or investors, on the other hand.

 

 5 

 

  

(e)          Non-Disparagement. You agree that you will not disparage, ridicule
or criticize the Company or its affiliates and its and their present and former
employees, directors and officers, or make any remarks or statements that could
reasonably be construed as disparaging, ridiculing or criticizing any of them;
provided, however, the foregoing shall not prohibit you from giving truthful
testimony in any legal proceeding pending before any agency or court of the
United States or state government or in any arbitration proceeding relating to
this Agreement.

 

(f)          Non-Publication. You agree that you will not disclose or allow
disclosure of any information about the Company or its affiliates or its or
their present or former officers, directors, managers, supervisors, employees,
attorneys, agents or representatives, or legal matters involving the Company and
resolution thereof, or any aspects of your employment with or separation from
employment with the Company, to any reporter, author, producer or similar person
or entity, or take any other action likely to result in such information being
made available to the general public in any form, including, without limitation,
books, articles or writings of any kind, as well as film, videotape, television
or other broadcasts, audio tape, electronic/internet format or any other medium.
You further agree that you will not use or take any action likely to result in
the use of any of the Company’s names or any abbreviation thereof in connection
with any publication to the general public in any medium. Notwithstanding
anything to the contrary contained herein, the foregoing restriction shall not
apply to any biography or résumé disclosure regarding your employment at the
Company.

 

(g)          Understanding of Covenants. You acknowledge and agree that the
Company would not have entered into this Agreement but for your agreements
herein. You agree that the foregoing covenants set forth in this Section 4 (the
“Restrictive Covenants”) are reasonable, including in temporal and geographical
scope, and in all other respects, and necessary to protect the Company’s and its
affiliates’ Trade Secrets and Confidential Information, goodwill, stable
workforce and customer relations. The parties hereto intend that Restrictive
Covenants shall be deemed to be a series of separate covenants, one for each
county or province of each and every state or jurisdiction within the Restricted
Area and one for each month of the Restricted Period. You understand that the
Restrictive Covenants may limit your ability to earn a livelihood in a business
similar to the business of the Company and any of its affiliates, but you
nevertheless believe that you have received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder or as described in the recitals hereto to clearly justify
such restrictions, which, in any event (given your education, skills and
ability), you do not believe would prevent you from otherwise earning a living.
You agree that the Restrictive Covenants do not confer a benefit upon the
Company disproportionate to your detriment.

 

 6 

 

  

(h)          Enforcement. You agree that a breach by you of any of the covenants
in this Section 4 would cause immediate and irreparable harm to the Company that
would be difficult or impossible to measure, and that damages to the Company for
any such injury would therefore be an inadequate remedy for any such breach.
Therefore, you agree that in the event of any breach or threatened breach of any
provision of this Section 4, the Company shall be entitled, in addition to and
without limitation upon all other remedies the Company may have under this
Agreement, at law or otherwise, to obtain specific performance, injunctive
relief and/or other appropriate relief (without posting any bond or deposit) in
order to enforce or prevent any violations of the provisions of this Section 4,
or require you to account for and pay over to the Company all compensation,
profits, moneys, accruals, increments or other benefits derived from or received
as a result of any transactions constituting a breach of this Section 4, if and
when final judgment of a court of competent jurisdiction is so entered against
you.

 

5.          General Release. In consideration for the promises and covenants of
the Company contained herein, you, on behalf of yourself and your present or
former descendants, dependents, successors, heirs, assigns, agents, personal
representatives, executors and administrators (collectively, the “Releasors”),
to the fullest extent permitted by law, fully releases and discharges the
Company and any and all of the Company’s predecessors, successors, subsidiaries,
parents, branches, divisions, affiliates and related entities, and its and their
respective present and former officers, directors, managers, supervisors,
employees, attorneys, agents and representatives (collectively, the
“Releasees”), from and with respect to any and all claims, actions, suits,
liabilities, damages, debts, dues, sums of money, including attorneys’ or legal
fees and costs and demands whatsoever, in law or in equity, whether known or
unknown, suspected or unsuspected, which the Releasors ever had or now have, at
any time prior to the Effective Date of the Agreement (as defined below),
including, without limitation, any claims arising out of, concerning or relating
to your employment and/or separation from employment with the Company; this
Agreement; the Prior Letter Agreement; compensation, wages, salary, stock
options or other equity or equity-based awards, severance pay, contract pay,
vacation pay, paid time off (PTO) pay, fringe and aggregate benefits, benefits
allowances, bonuses, commissions, sick pay, personal leave pay, insurance,
medical benefits, retirement benefits, welfare benefits or any other benefits of
any kind or nature; any contract, whether oral or written, express or implied;
tort, including defamation, libel, slander, negligent termination, wrongful
discharge, or unpaid wages, whether intentional or negligent; any and all terms
and conditions of employment, including, without limitation, hiring, training,
recruiting, promotion, assignment, discipline or termination; common law or
public policy; harassment, discrimination or retaliation; Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1866, the Civil Rights Act of 1991,
the Equal Pay Act, the Americans with Disabilities Act, the Rehabilitation Act,
the Age Discrimination in Employment Act (the “ADEA”), the Older Worker’s
Benefit Protection Act, the Worker Adjustment and Retraining Notification Act,
the Family and Medical Leave Act, the Fair Labor Standards Act, the Employment
Retirement Income Security Act, the Fair Credit Reporting Act, the Texas Labor
Code, the Uniform Commercial Code, the United States Constitution, and the State
of Texas Constitution, all as amended, if applicable; and other federal, state,
county or municipal statutes, regulations or ordinances.

 

6.          ADEA Waiver. You acknowledge and agree that, by entering into this
Agreement, you are waiving any and all rights or claims that you may have under
the ADEA, which have arisen on or before the Effective Date of this Agreement
(as defined below). You also expressly acknowledge and agree that:

 

 7 

 

  

(a)          In return for this Agreement, you will receive consideration, i.e.,
something of value beyond that to which you were already entitled before
entering into this Agreement;

 

(b)          You are hereby advised in writing by this Agreement to consult with
an attorney before signing this Agreement and in fact did so;

 

(c)          You have twenty-one (21) days from the date on which you receive
this Agreement within which to consider this Agreement (although you need not
take all twenty-one (21) days and may choose to voluntarily execute this
Agreement earlier); and

 

(d)          You have seven (7) days following the date that you execute this
Agreement (the “Revocation Period”) in which to revoke this Agreement. To be
effective, such revocation must be in writing and delivered to the Company (c/o
Kal Malik, Chief Administrative Officer-General Counsel, Francesca’s Services
Corporation, 8760 Clay Road, Houston, Texas 77080) within the Revocation Period.
The day following the last day of the Revocation Period shall be the “Effective
Date” of this Agreement, provided that you have not revoked this Agreement.

 

Nothing herein shall prevent you from seeking a judicial determination as to the
validity of the release with regard to age discrimination claims consistent with
the ADEA. In addition, nothing in this Agreement shall prevent you from
cooperating in any investigation by a governmental agency. You, however, hereby
waive any right that you have to obtain an individual recovery if a governmental
agency pursues a claim against the Company based on any actions taken by the
Company up to the Effective Date of this Agreement.

 

7.          No Additional Compensation. You acknowledge and agree that, except
as otherwise expressly provided in this Agreement, you have received all amounts
due from the Company relating in any way to your employment with the Company,
including, but not limited to, wages, salary, stock options or other equity or
equity-based awards, severance pay, bonuses, commissions, fringe and aggregate
benefits, benefits allowances, medical benefits, insurance, retirement benefits,
welfare benefits, contract pay, sick pay, personal leave pay, vacation pay
and/or paid time off (PTO) pay, and that no other amounts are due.

 

8.          Waiver. You acknowledge that you may hereafter discover claims or
facts in addition to or different from those that you now know or believe to
exist with respect to the subject matter of this Agreement and which, if known
or suspected at the time of executing this Agreement, may have materially
affected this Agreement. Nevertheless, you hereby waive any right, claim or
cause of action that might arise as a result of such different or additional
claims or facts. You, on behalf of yourself and the Releasors, agrees that if
they initiate any claim in violation of this Agreement, they shall indemnify and
hold harmless the Releasees from and against any such legal action (including
payment of reasonable attorneys’ fees and costs actually incurred).

 

 8 

 

  

9.          No Claims Filed. You warrant and represent that you have not filed,
caused to be filed or presently are a party to any claim, complaint or action
against the Company in any forum or form. You agree that you shall defend,
indemnify and hold harmless the Company from and against any claim (including
payment of reasonable attorneys’ fees and costs actually incurred, whether or
not arbitration or litigation is commenced) based on, in connection with or
arising out of any such claim filed.

 

10.         No Assignment. You warrant and represent that you have not assigned
or transferred or purported to assign or transfer to any person or entity all or
any part of any interest in any claim released under this Agreement. You agree
that you shall defend, indemnify and hold harmless the Company from and against
any claim (including payment of reasonable attorneys’ fees and costs actually
incurred, whether or not arbitration or litigation is commenced) based on, in
connection with or arising out of any such assignment or transfer made.

 

11.         Non-Admission; No Wrongdoing. You understand and agree that neither
the execution of this Agreement nor the terms of this Agreement constitute an
admission of liability to you by the Company, and such liability is expressly
denied. You further understand and agree that you shall not use this Agreement
or the consideration hereunder as evidence of an admission of liability, as such
liability is expressly denied. In addition, by signing this Agreement, you
acknowledge that you are not aware of any wrongdoing or violation of any law,
statute, regulation or policy by the Company.

 

12.         Permitted Conduct. Nothing in this Agreement shall prohibit or
restrict you or the Company, or their respective attorneys, from: (i) making any
disclosure of relevant and necessary information or documents in any action,
investigation or proceeding relating to this Agreement, or as required by law or
legal process (including notifying investors of your departure from the
Company); or (ii) participating, cooperating or testifying in any action,
investigation or proceeding with, or providing information to, any governmental
agency or legislative body, any self-regulatory organization and/or pursuant to
the Sarbanes-Oxley Act; provided that, to the extent permitted by law, upon your
receipt of any subpoena, court order or other legal process compelling the
disclosure of any such information or documents, you must give prompt written
notice, via overnight delivery, to the Company (c/o Kal Malik, Chief
Administrative Officer-General Counsel, Francesca’s Services Corporation, 8760
Clay Road, Houston, Texas 77080) and wait at least ten (10) days, or until the
expiration of the response period provided by the subpoena, court order or legal
process if that period is shorter than ten (10) days, before responding to such
subpoena, court order or other legal process, in order to permit the Company to
protect its interests in confidentiality to the fullest extent possible. You
acknowledge and agree, however, that you are waiving any right to recover
monetary damages or any other form of personal relief in connection with any
such action, investigation or proceeding, except with respect to rights that
arise under, or are expressly preserved by, this Agreement.

 

 9 

 

  

13.         Withholding Taxes. Notwithstanding anything else herein to the
contrary, the Company may withhold (or cause there to be withheld, as the case
may be) from any amounts otherwise due or payable under or pursuant to this
Agreement such federal, state and local income, employment or other taxes as may
be required to be withheld pursuant to any applicable law or regulation. You
agree that you shall be exclusively liable for the payment of all taxes that may
be due as the result of any amounts payable pursuant to this Agreement, and you
hereby represent that you will make payments of such taxes at the time and in
the amount required of you. The Company makes no representations or warranties
regarding your tax obligations or liabilities. You agree that, if you fail to
comply with this Section 13, you will indemnify fully the Company from and
against payment of any taxes, interest and/or penalties that are required of the
Company by any government agency, at any time, as a result of payment of any
amounts payable pursuant to this Agreement.

 

14.         Successors and Assigns. This Agreement is personal to you and
without the prior written consent of the Company shall not be assignable by you
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by your legal representatives.
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns. It is understood and agreed that your employment is
with Francesca’s Services Corporation, a wholly owned subsidiary of Francesca’s
Holdings Corporation. References herein to the “Company” shall include a
reference to Francesca’s Services Corporation for all purposes, and this
Agreement shall inure to the benefit of Francesca’s Services Corporation as well
as Francesca’s Collection, Inc.

 

15.         Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER
THAN THE STATE OF TEXAS TO BE APPLIED.

 

16.         Severability. If any provision of this Agreement is found by any
court of competent jurisdiction to be invalid or unenforceable for any reason,
such finding shall not affect, impair or invalidate the remainder of this
Agreement. If any aspect of any restriction herein is too broad or restrictive
to permit enforcement to its fullest extent, you and the Company agree that any
court of competent jurisdiction shall modify such restriction to the minimum
extent necessary to make it enforceable and then enforce the provision as
modified.

 

17.         Entire Agreement, Amendment and Waiver. This Agreement constitutes
the entire agreement between you and the Company with respect to the subject
matter hereof and supersedes any and all prior or contemporaneous oral or
written communications respecting such subject matter, including the Prior
Letter Agreement. This Agreement shall not be modified, amended or in any way
altered except by written instrument signed by you and the Company’s Chief
Executive Officer. A waiver by either party hereto of any rights or remedies
hereunder on any occasion shall not be a bar to the exercise of the same right
or remedy on any subsequent occasion or of any other right or remedy at any
time.

 

18.         Interpretation. The parties to this Agreement cooperated in the
drafting and preparation of this Agreement. Hence, in any construction or
interpretation of this Agreement, the same shall not be construed against any
party on the basis that such party was the drafter.

 

 10 

 

  

19.         Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

20.         Remedies. Each of the parties to this Agreement and any such person
or entity granted rights hereunder whether or not such person or entity is a
signatory hereto shall be entitled to enforce its rights under this Agreement
specifically to recover damages and costs for any breach of any provision of
this Agreement and to exercise all other rights existing in its favor. The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that each party
may in its sole discretion apply to any court of law or equity of competent
jurisdiction for specific performance, injunctive relief and/or other
appropriate equitable relief (without posting any bond or deposit) in order to
enforce or prevent any violations of the provisions of this Agreement. Each
party shall be responsible for paying its own attorneys’ fees, costs and other
expenses pertaining to any such legal proceeding and enforcement regardless of
whether an award or finding or any judgment or verdict thereon is entered
against either party.

 

21.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument.

 

22.         Voluntary and Knowing Agreement. By their authorized signatures
below, the parties certify that they have carefully read and fully considered
the terms of this Agreement, they have had an opportunity to discuss these terms
with attorneys or advisors of their own choosing and have in fact done so, they
agree to all of the terms of this Agreement, they intend to be bound by such
terms and to fulfill the promises set forth herein and they voluntarily and
knowingly enter into this Agreement with full understanding of its binding legal
consequences.

 

[Signature page follows]

 

 11 

 

  

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Agreement to be executed as of the dates set forth below.

 

By:     /s/ Sei Jin Alt   8/14/2015   Sei Jin Alt   Date   FRANCESCA’S
COLLECTIONS, INC., FRANCESCA’ SERVICES CORPORATION   By:    /s/  Michael W.
Barnes   8/14/2015   Michael W. Barnes, President/CEO   Date

 

 12 

 

  

ACKNOWLEDGMENT AND WAIVER

 

I, Sei Jin Alt, hereby acknowledge that I was given twenty-one (21) days to
consider the foregoing Agreement and voluntarily chose to sign the Agreement
prior to the expiration of the twenty-one (21)-day period.

 

I declare under penalty of perjury under the laws of the State of Texas that the
foregoing is true and correct.

 



EXECUTED on August 14,  2015, at 2:08 pm CST             Signed: /s/ Sei Jin Alt
 



 

 13 

 

 

EXHIBIT A

 

Restricted Stock Award Agreement

 



 

 

 



FRANCESCA’S HOLDINGS CORPORATION

2015 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Award Agreement”) is dated as of
August 14, 2015 by and between Francesca’s Holdings Corporation, a Delaware
corporation (the “Corporation”), and Sei Jin Alt (the “Participant”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Francesca’s Holdings Corporation 2015 Equity Incentive
Plan (the “Plan”), the Corporation hereby grants to the Participant, effective
as of November 20, 2015 (the “Award Date”), a restricted stock award (the
“Award”), upon the terms and conditions set forth herein and in the Plan; and

 

WHEREAS, the Corporation and the Participant have entered into a transition
agreement, dated August 14, 2015 (the “Transition Agreement”), and the Award is
the award of restricted stock referred to in Section 1(c) of the Transition
Agreement.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the Plan.

 

2. Grant. Subject to the terms of this Award Agreement, the Corporation hereby
grants to the Participant an Award with respect to an aggregate of 12,000
restricted shares of Common Stock of the Corporation (the “Restricted Stock”).

 

3. Vesting. Subject to the terms and conditions of this Award Agreement
(including, without limitation, the terms of Section 8 below), the Award shall
vest, and restrictions (other than those set forth in Section 8.1 of the Plan)
shall lapse, in two (2) equal installments, with the first such installment to
vest on the date that is six (6) months after the Award Date and the second such
installment to vest on the first (1st) anniversary of the Award Date. The Board
reserves the right to accelerate the vesting of the Restricted Stock in such
circumstances as it, in its sole discretion, deems appropriate and any such
acceleration shall be effective only when set forth in a written instrument
executed by an officer of the Corporation.

 

4. Continuance of Employment or Service. The vesting schedule requires continued
employment or service through the applicable vesting date as a condition to the
vesting of the Award and the rights and benefits under this Award Agreement.
Employment or service for only a portion of the vesting period, even if a
substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 8 below
or under the Plan. The parties understand and agree that “Consulting Services”
(as defined in the Transition Agreement) actually performed by the Participant
pursuant to the Transition Agreement shall constitute service for purposes of
this Award Agreement.

 



 1 

 

 

5. Dividend and Voting Rights. After the Award Date, the Participant shall be
entitled to cash dividends with respect to the shares of Restricted Stock
subject to the Award even though such shares are not vested but shall not be
entitled to voting rights with respect to the shares of Restricted Stock,
provided that such rights to cash dividends shall terminate immediately as to
any shares of Restricted Stock that are forfeited pursuant to Section 8 below;
and provided, further, that the Participant agrees that promptly following any
such forfeiture of the shares of Restricted Stock, the Participant will make a
cash payment to the Company equal to the amount of any cash dividends received
by the Participant in respect of any such unvested, forfeited shares. To the
extent the shares are forfeited after the record date and before the payment
date for a particular dividend, the Participant shall, promptly after the
dividend is paid, make a cash payment to the Company equal to the amount of any
such cash dividend received by the Participant in respect of such forfeited
shares.

 

6. Restrictions on Transfer. Prior to the time that they have become vested
pursuant to Section 3 or Section 7 of the Plan, neither the Restricted Stock,
nor any interest therein, amount payable in respect thereof, or Restricted
Property (as defined in Section 9 hereof) may be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily. The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation, or (b) transfers by will or the laws
of descent and distribution.

 

7. Stock Certificates.

 

(a) Book Entry Form. The Corporation shall issue the shares of Restricted Stock
subject to the Award either: (a) in certificate form as provided in Section 7(b)
below; or (b) in book entry form, registered in the name of the Participant with
notations regarding the applicable restrictions on transfer imposed under this
Award Agreement.

 

(b) Certificates to be Held by Corporation; Legend. Any certificates
representing shares of Restricted Stock that may be delivered to the Participant
by the Corporation prior to vesting shall be redelivered to the Corporation to
be held by the Corporation until the restrictions on such shares shall have
lapsed and the shares shall thereby have become vested or the shares represented
thereby have been forfeited hereunder. Such certificates shall bear the
following legend and any other legends the Corporation may determine to be
necessary or advisable to comply with all applicable laws, rules, and
regulations:

 

“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and Francesca’s Holdings
Corporation. A copy of such Agreement is on file in the office of the Secretary
of Francesca’s Holdings Corporation.”

 



 2 

 

 

(c) Delivery of Certificates Upon Vesting. Promptly after the vesting of any
shares of Restricted Stock pursuant to Section 3 or Section 8 hereof or Section
7 of the Plan and the satisfaction of any and all related tax withholding
obligations pursuant to Section 10, the Corporation shall, as applicable, either
remove the notations on any shares of Restricted Stock issued in book entry form
which have vested or deliver to the Participant a certificate or certificates
evidencing the number of shares of Restricted Stock which have vested (or, in
either case, such lesser number of shares as may result after giving effect to
Section 10). The Participant (or the beneficiary or personal representative of
the Participant in the event of the Participant’s death or disability, as the
case may be) shall deliver to the Corporation any representations or other
documents or assurances as the Corporation or its counsel may determine to be
necessary or advisable in order to ensure compliance with all applicable laws,
rules, and regulations with respect to the grant of the Award and the delivery
of shares of Common Stock in respect thereof. The shares so delivered shall no
longer be restricted shares hereunder.

 

(d) Stock Power; Power of Attorney. Concurrently with the execution and delivery
of this Award Agreement, the Participant shall deliver to the Corporation an
executed stock power in the form attached hereto as Exhibit A, in blank, with
respect to such shares. The Corporation shall not deliver any share certificates
in accordance with this Award Agreement unless and until the Corporation shall
have received such stock power executed by the Participant. The Participant, by
acceptance of the Award, shall be deemed to appoint, and does so appoint by
execution of this Award Agreement, the Corporation and each of its authorized
representatives as the Participant’s attorney(s)-in-fact to effect any transfer
of unvested forfeited shares (or shares otherwise reacquired by the Corporation
hereunder) to the Corporation as may be required pursuant to the Plan or this
Award Agreement and to execute such documents as the Corporation or such
representatives deem necessary or advisable in connection with any such
transfer.

 

8. Effect of Termination of Employment or Services. If the Participant ceases to
be employed by or ceases to provide services to the Corporation or a Subsidiary
(the date of such termination of employment or service is referred to as the
Participant’s “Severance Date”), the Participant’s shares of Restricted Stock
(and related Restricted Property as defined in Section 9 hereof) shall, except
as expressly provided below, be forfeited to the Corporation to the extent such
shares have not become vested pursuant to Section 3 hereof or Section 7 of the
Plan upon the Severance Date (regardless of the reason for such termination of
employment or service, whether with or without cause, voluntarily or
involuntarily, or due to death or disability). Upon the occurrence of any
forfeiture of shares of Restricted Stock hereunder, such unvested, forfeited
shares and related Restricted Property shall be automatically transferred to the
Corporation as of the Severance Date, without any other action by the
Participant (or the Participant’s beneficiary or personal representative in the
event of the Participant’s death or disability, as applicable). No consideration
shall be paid by the Corporation with respect to such transfer. The Corporation
may exercise its powers under Section 7(d) hereof and take any other action
necessary or advisable to evidence such transfer. The Participant (or the
Participant’s beneficiary or personal representative in the event of the
Participant’s death or disability, as applicable) shall deliver any additional
documents of transfer that the Corporation may request to confirm the transfer
of such unvested, forfeited shares and related Restricted Property to the
Corporation.

 



 3 

 

 

9. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan, the
Administrator shall make adjustments in accordance with such section in the
number and kind of securities that may become vested under the Award. If any
adjustment shall be made under Section 7.1 of the Plan or an event described in
Section 7.2 of the Plan shall occur and the shares of Restricted Stock are not
fully vested upon such event or prior thereto, the restrictions applicable to
such shares of Restricted Stock shall continue in effect with respect to any
consideration, property or other securities (the “Restricted Property” and, for
the purposes of this Award Agreement, “Restricted Stock” shall include
“Restricted Property”, unless the context otherwise requires) received in
respect of such Restricted Stock. Such Restricted Property shall vest at such
times and in such proportion as the shares of Restricted Stock to which the
Restricted Property is attributable vest, or would have vested pursuant to the
terms hereof if such shares of Restricted Stock had remained outstanding. To the
extent that the Restricted Property includes any cash (other than regular cash
dividends), such cash shall be invested, pursuant to policies established by the
Administrator, in interest bearing, FDIC-insured (subject to applicable
insurance limits) deposits of a depository institution selected by the
Administrator, the earnings on which shall be added to and become a part of the
Restricted Property.

 

10. Tax Withholding. Subject to Section 8.1 of the Plan, upon any vesting of the
Restricted Stock, the Corporation shall automatically withhold and reacquire the
appropriate number of whole shares of Restricted Stock, valued at their then
fair market value (with the “fair market value” of such shares determined in
accordance with the applicable provisions of the Plan), to satisfy any
withholding obligations of the Corporation or its Subsidiaries with respect to
such vesting at the minimum applicable withholding rates. In the event that the
Corporation cannot satisfy such withholding obligations by withholding and
reacquiring shares of Restricted Stock, or in the event that the Participant
makes or has made an election pursuant to Section 83(b) of the Code or the
occurrence of any other withholding event with respect to the Award, the
Corporation (or a Subsidiary) shall be entitled to require a cash payment by or
on behalf of the Participant and/or to deduct from other compensation payable to
the Participant any sums required by federal, state or local tax law to be
withheld with respect to such vesting of any Restricted Stock or such Section
83(b) election or other withholding event.

 

11. Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s payroll records. Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Participant is no longer an Eligible
Person, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 11.

 

12. Plan. The Award and all rights of the Participant under this Award Agreement
are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Award Agreement. The Participant acknowledges having
read and understanding the Plan, the Prospectus for the Plan, and this Award
Agreement. Unless otherwise expressly provided in other sections of this Award
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Administrator do not (and shall not be deemed to) create any rights
in the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.

 



 4 

 

 

13. Entire Agreement. This Award Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan may be amended pursuant to Section 8.6 of the Plan. This Award Agreement
may be amended by the Board from time to time. Any such amendment must be in
writing and signed by the Corporation. Any such amendment that materially and
adversely affects the Participant’s rights under this Award Agreement requires
the consent of the Participant in order to be effective with respect to the
Award. The Corporation may, however, unilaterally waive any provision hereof in
writing to the extent such waiver does not adversely affect the interests of the
Participant hereunder, but no such waiver shall operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision
hereof.

 

14. Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

15. Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 

16. Governing Law. This Award Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

 

17. Clawback Policy. The Restricted Stock is subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the Restricted
Stock or other cash or property received with respect to the Restricted Stock
(including any value received from a disposition of the Restricted Stock).

 

18. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM AGAINST OUT OF
OR RELATING TO THE PLAN OR THIS RESTRICTED STOCK AWARD AGREEMENT (INCLUDING
THESE TERMS).

 

19. No Advice Regarding Grant. The Participant is hereby advised to consult with
his or her own tax, legal and/or investment advisors with respect to any advice
the Participant may determine is needed or appropriate with respect to the
Restricted Stock (including, without limitation, to determine the foreign,
state, local, estate and/or gift tax consequences with respect to the Award, the
advantages and disadvantages of making an election under Section 83(b) of the
Code with respect to the Award, and the process and requirements for such an
election). Neither the Corporation nor any of its officers, directors,
affiliates or advisors makes any representation (except for the terms and
conditions expressly set forth in this Award Agreement) or recommendation with
respect to the Award or the making an election under Section 83(b) of the Code
with respect to the Award. In the event the Participant desires to make an
election under Section 83(b) of the Code with respect to the Award, it is the
Participant’s sole responsibility to do so timely. Except for the withholding
rights set forth in Section 10 above, the Participant is solely responsible for
any and all tax liability that may arise with respect to the Award.

 

 5 

 

 

IN WITNESS WHEREOF, the Corporation has caused this Award Agreement to be
executed on its behalf by a duly authorized officer and the Participant has
hereunto set his or her hand as of the date and year first above written.

 

  FRANCESCA’S HOLDINGS  CORPORATION,   a Delaware corporation               By:
/s/ Michael W. Barnes         Print Name: Michael W. Barnes         Its:
President & CEO         PARTICIPANT       /s/ Sei Jin Alt   Signature       Sei
Jin Alt   Print Name

 

 6 

 

CONSENT OF SPOUSE

 

In consideration of the execution of the foregoing Restricted Stock Award
Agreement by Francesca’s Holdings Corporation, I, Brett Alt, the spouse of the
Participant therein named, do hereby join with my spouse in executing the
foregoing Restricted Stock Award Agreement and do hereby agree to be bound by
all of the terms and provisions thereof and of the Plan.

 

Dated: _August 17th_______, 2015

 



  /s/ Brett Alt   Signature of Spouse  

 

  Brett Alt   Print Name



 

 7 

 

EXHIBIT A

 

STOCK POWER

 

 

FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Award Agreement
between Francesca’s Holdings Corporation, a Delaware corporation (the
“Corporation”), and the individual named below (the “Individual”) dated as of
_____________, 20__, the Individual, hereby sells, assigns and transfers to the
Corporation, an aggregate ________ shares of Common Stock of the Corporation,
standing in the Individual’s name on the books of the Corporation and
represented by stock certificate number(s)
_____________________________________________ to which this instrument is
attached, and hereby irrevocably constitutes and appoints _________________
____________________________________ as his or her attorney in fact and agent to
transfer such shares on the books of the Corporation, with full power of
substitution in the premises.

 

Dated _____________, ________

 

 



/s/ Sei Jin Alt   Signature     Sei Jin Alt   Print Name



 



(Instruction: Please do not fill in any blanks other than the signature line.
The purpose of the assignment is to enable the Corporation to exercise its
sale/purchase option set forth in the Restricted Stock Award Agreement without
requiring additional signatures on the part of the Individual.)

  



 

 

 

 

